Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 06, 2022

The Court of Appeals hereby passes the following order:

A22A1408. GARY BURRELL v. WANDA HILL CAIN.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered final judgment in favor of Wanda Hill Cain, Gary Burrell
appealed to the state court. The state court granted a writ of possession to Cain.
Burrell then filed a notice of direct appeal to this Court. We lack jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App.
82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals procedure is
jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga. App. 901, 903
(862 SE2d 564) (2021) (punctuation omitted). Burrell’s failure to follow the proper
procedure deprives us of jurisdiction over this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/06/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.